Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2018

                                      No. 04-18-00712-CR

                                     Lisa Ann ESCOBEDO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 565471
                       Honorable Crystal D. Chandler, Judge Presiding

                                         ORDER
        On October 30, 2018, the court reporter filed a Notification of Late Record stating
appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
fee or make arrangements to pay the fee for preparing such record. Thereafter, we ordered
appellant to file proof that either arrangements had been made to pay the reporter’s fee or that
appellant was entitled to appeal without paying the reporter’s fee. On November 27, 2018,
appellant’s counsel notified the court that he had recently been appointed appellate counsel in
accordance with article 26,04 of the Texas Code of Criminal Procedure and that appellant is
entitled to appeal without paying the reporter’s fee.         Accordingly, the court reporter is
ORDERED to file the reporter’s record in this court no later than December 27, 2018.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court